                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 EIGHT MILE STYLE, LLC; MARTIN
 AFFILIATED, LLC,
                        Plaintiffs,
                                                        Case No. 3:19-cv-00736
 vs.
                                                        District Judge Aleta A. Trauger
 SPOTIFY USA INC.,
                                                        JURY DEMAND
                                Defendant.


                         INITIAL CASE MANAGEMENT ORDER

       Pursuant to LR 16.01(f), the parties submit the following Second Amended Proposed Initial

Case Management Order to memorialize the Court’s rulings during the initial case management

conference held on April 27, 2020 and subsequent case management conference held on May 5,

2020. This Second Amended Proposed Initial Case Management Order shall supersede the

Proposed Initial Case Management Order filed by the parties on October 16, 2019 (Doc. 34) and

the Amended Proposed Initial Case Management Order filed by the parties on April 22, 2020 (Doc.

86).

       A.      JURISDICTION: This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1338(a). On April 2, 2020, the Court issued an Order (Doc. 81) and accompanying

Memorandum (Doc. 80) denying Spotify USA Inc.’s Motion to Dismiss for Lack of Personal

Jurisdiction and Improper Venue or, In the Alternative, to Transfer Venue to the Southern District

of New York (the “Motion to Dismiss”). Spotify USA Inc. (“Spotify”) continues to dispute the

existence of personal jurisdiction and reserves all rights with respect to the Court’s Order denying

its Motion to Dismiss. By submitting this Amended Proposed Initial Case Management Order in




   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 1 of 13 PageID #: 677
accordance with Local Rule 16.01(f), Spotify does not waive and hereby preserves its personal

jurisdiction defense.

       B.    BRIEF THEORIES OF THE PARTIES:

       1.       PLAINTIFFS: Plaintiff’s allegations are set out in detail in the Complaint. To

summarize, this is an action for willful copyright infringement brought by Plaintiff Eight Mile

Style, LLC and Martin Affiliated, LLC (“Eight Mile” or “Plaintiff”), who own and control musical

compositions written in whole or in part by Marshall Mathers p/k/a Eminem, against Defendant

Spotify USA Inc. (“Spotify” or “Defendant”) for its unauthorized use of the musical compositions

listed in Exhibit A to the Complaint (the “Eight Mile Compositions” or the “Infringed Works”). To

stream the Eight Mile Compositions, Spotify, as an interactive streaming company, must have a

direct mechanical license in place prior to distribution, or a compulsory license through what is

called a Notice of Intent (“NOI”) to obtain a compulsory license before or within thirty days after

making, and before distribution of any phonorecord of an Eight Mile Composition. Streaming the

Eight Mile Compositions without the appropriate license in place constitutes copyright

infringement.

       For each of the Eight Mile Compositions, Spotify failed to obtain any required license to

make server copies, or licenses to reproduce or distribute the compositions. Spotify instead acted

deceptively by pretending to have a license to distribute the Infringed Works. Spotify instructed

its agent, the Harry Fox Agency (“HFA”), to send purported “royalty statements” out, when

Spotify and HFA knew the compositions were not licensed. This was done to lead Plaintiff into

believing the songs were licensed and Eight Mile was being paid properly. The Infringed Works

were streamed on Spotify billions of times. Spotify, however, has not accounted to Eight Mile for

these streams and only submitted random payments, which only purport to account for a fraction


                                                2

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 2 of 13 PageID #: 678
of the actual streams on some of the Eight Mile Compositions. Spotify reproduced and distributed

the Infringed Works knowing they were not licensed, thereby committing willful copyright

infringement. As discussed below, Spotify also recently began sending random, untimely and

ineffective NOI’s to Eight Mile.

       NOI’s must be sent before a musical composition streams in order to obtain a compulsory

license to stream the composition. For some of the Infringed Works, Spotify has sent untimely

and ineffective NOI’s, which is a clear indication that it knows the musical compositions were not

licensed. Indeed, some of the untimely NOIs recently received indicate an expected first date of

distribution many years before the NOI’s were sent. Sending an NOI after the work is distributed

renders the NOI ineffective. Thus, despite Defendant’s belated attempt to act as if some of the

Infringed Works were licensed, the untimely NOIs were ineffective. This also appears to be a

wholly transparent attempt to deceive Eight Mile into believing the Eight Mile Compositions were

licensed when they were not.

       While Spotify did not license the Infringed Works and properly pay Plaintiff for the streams

on its service, Spotify gained the financial benefit of tens of millions of Eminem fans becoming

Spotify users and subscribers. The value of these subscribers and the market share they brought

to Defendant has been realized by Defendant in its fundraising activities exceeding $2.5 billion

and in its stock market cap of more than $20 billion. This was all done at the detriment to Plaintiff

and others similarly situated. Eight Mile is seeking in this action the maximum amount in statutory

damages for willful infringement of each Eight Mile Composition totaling approximately $37

million, or in the alternative, damages, including profits attributable to the infringement, which

will be the subject of expert reports, but could easily be in the hundreds of millions of dollars.




                                                  3

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 3 of 13 PageID #: 679
       Eight Mile expects that Spotify will attempt to rely on The Music Modernization Act of

2018 (the “MMA”) as a means to limit Eight Mile’s damages to only the alleged “royalties” it

would have received for the streaming of the Eight Mile Compositions had Spotify not engaged in

willful copyright infringement. As set forth in the Complaint, however, it is Eight Mile’s position

that Spotify has not met the requirements of the MMA to enjoy that limitation of liability. The

many ways in which Spotify failed to meet the requirements of the MMA are set forth in detail in

the Complaint, and those allegations are incorporated herein by reference.

       In addition, as also set forth in the Complaint, the MMA’s retroactive elimination (to a

qualifying digital music provider such as Spotify) of the right of a plaintiff to receive profits

attributable to infringement, statutory damages, and attorneys’ fees, is an unconstitutional denial

of due process (both procedural and substantive), and an unconstitutional taking of vested property

rights. Again, this point is alleged in detail in the Complaint, and Eight Mile refers the Court to

those allegations. This constitutional question only becomes relevant, however, if Spotify is able

to show that it qualifies under the MMA for the conditional limitation of liability provided for by

the MMA (which Eight Mile respectfully states it cannot).

       Spotify incorrectly claims that Eight Mile did not own and control exclusive rights for

licensing of the Eight Mile Compositions, and that Eight Mile relied on agents, such as Kobalt, to

administer its mechanical licensing in the United States. Spotify is once again wrong. Eight Mile

does indeed own and exclusively control the administration and licensing rights for the Eight Mile

Compositions, including any mechanical reproduction rights and licenses for digital or interactive

steaming in the United States. The fact that Eight Mile has agreements with other parties to assist

in the administration does not in any way demonstrate that Eight Mile does not control exclusive

rights for administration and licensing of the Eight Mile Compositions. As set forth in the



                                                4

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 4 of 13 PageID #: 680
Complaint, Eight Mile has entered into an agreement with Kobalt for the collection of income.

(Doc. 1 at 12). Martin Affiliated has a further agreement with Bridgeport Music (for whom Martin

Affiliated exclusively administrates) to use its accounting services to process payments and to pay

various songwriters, including for the Eight Mile Compositions. Joel Martin represents exclusively

Bridgeport Music and Eight Mile, and is the contact person for both.

       Spotify also says that in 2016, Kobalt entered a contract with Spotify, supposedly granting

Spotify a mechanical license to any composition Kobalt owns, controls, or administers—including

the Eight Mile Compositions at issue. However, Spotify fails to mention that in 2016 Kobalt did

not own, control, or administer the licensing rights for the Eight Mile Compositions. Indeed,

Spotify fails to mention that in 2013, Spotify’s agent, the Harry Fox Agency, had specifically asked

Kobalt, and Kobalt had notified them in writing in response, that Kobalt does not administer the

Eight Mile Compositions, and they should contact Bridgeport Music with any licensing inquiries.

Neither Spotify nor The Harry Fox Agency did so. Spotify therefore knew as far back as 2013 that

any blanket license Kobalt may have entered would not cover the Eight Mile Compositions, and

that Spotify could not rely on a new agreement with Kobalt to purportedly obtain the necessary

licenses. Instead, neither The Harry Fox Agency nor Spotify ever reached out to Mr. Martin, (on

behalf of Martin Affiliated or Bridgeport as Kobalt suggested) to make any inquiry whatsoever

(knowing that it was too late for a compulsory license), but instead simply continued willfully

infringing. As Spotify’s agent, the knowledge of The Harry Fox Agency is imputed to Spotify.

       Next, Spotify claims that if Eight Mile had the exclusive authority to license the Eight Mile

Compositions, it would know whether licenses were in place and could not be deceived. Spotify

absurdly states that Eight Mile could not receive royalties and not know whether the Eight Mile

Compositions were licensed. Yet, as set forth above, this case is filled with Spotify’s deception



                                                 5

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 5 of 13 PageID #: 681
surrounding NOIs and royalty statements including, but not limited to, the sending of untimely

compulsory licenses that were literally back dated to make them appear to have been issued timely.

Spotify’s actions represent an admission that it was not licensed and has committed willful

copyright infringement. Spotify’s attempt to somehow shift fault onto Eight Mile completely fails.

       Next, Spotify incorrectly claims that Eight Mile’s acceptance of “royalty payments from

Spotify for streams and downloads” somehow is relevant. It is not. Eight Mile did not receive

payments from Spotify, but instead receives one payment from Kobalt per quarter that is

comingled with all payments for various parties, and from all distributors making payments

relevant to many different writers and other parties in a given accounting period. It would be

virtually impossible for Eight Mile to have segregated out the Spotify portion of a single lump sum

deposit from potentially hundreds or more of payors. Furthermore, as noted above, Eight Mile did

not have reason to assume that Spotify did not obtain a compulsory license, and Spotify acted to

deceive Eight Mile into believing that it did. Finally, Spotify did not pay at all on many of the

Eight Mile Compositions. Spotify’s fraud and bad faith is in fact staggering in scale, and the

acceptance of a single payment from multiple sources relevant to numerous parties under these

circumstances does not provide any defense to Spotify. Eight Mile simply had no intention to allow

Spotify to copy and distribute the Eight Mile Compositions on the Spotify platform without a

proper license and proper payment.

       Finally, Spotify asserts with great fanfare that since launching its service, they have paid

over $16 billion to rightsholders. Absent, however, from Spotify’s statement is the fact that Spotify

also gave billions of dollars in Spotify stock to key rightsholders. Yet, Spotify disingenuously and

sarcastically characterizes Eight Mile’s damages claim for the value of equity as being “over-the-

top” and supposedly having no basis in law or fact.



                                                 6

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 6 of 13 PageID #: 682
       DEFENDANT: Spotify categorically denies Eight Mile’s factual allegations and claim of

copyright infringement. Spotify is the leading global digital streaming service, currently operating

in 79 markets, with 271 million monthly active users and over 50 million tracks. Built to reverse

the trend of music piracy which grew out of the Internet file-sharing platforms that were rampant

in the early 2000s and to provide fair compensation for artists, Spotify allows users to stream music

and other content on demand over the Internet and through mobile applications on various devices.

Spotify expends tremendous effort and resources to ensure that the various rights in any given

track made available on its service are properly licensed and that rightsholders are appropriately

compensated. Since launching the service, Spotify has paid over $16 billion to rightsholders.

       At issue in this case are 243 musical compositions (the “Compositions”) most of which

were written (or co-written) by recording artist Eminem. Plaintiffs allege that these compositions

are embodied in some number of sound recordings available for streaming through Spotify’s

service. This is not an action by or on behalf of Eminem or his direct representatives. Rather, this

action was commenced in August 2019, more than eight years after Spotify’s launch in the US, by

two Michigan business entities (collectively “Eight Mile”) who acquired a portion of the rights to

musical compositions that Eminem wrote. Eight Mile claims that Spotify failed to acquire

“mechanical” licenses necessary to reproduce and distribute the Compositions at issue—licenses

which can be acquired without the owner’s consent through a statutory compulsory license and

statutory royalty rate regime enacted more than a century ago to ensure the availability of musical

works to the public after they are released. A statutory license allows digital service providers

such as Spotify to pay a uniform rate per stream—and is distinguished from the statutory damages

that Eight Mile seeks of up to $150,000 per work at issue.




                                                 7

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 7 of 13 PageID #: 683
       But Eight Mile, for almost a decade leading up to this lawsuit, collected royalty payments

from Spotify for streams and downloads of sound recordings embodying the Compositions it now

claims were never properly licensed by Spotify. Despite alleging in its Complaint that it possessed

exclusive licensing authority for the Compositions and never exercised that authority to grant

Spotify a license, Eight Mile never questioned its regular receipt of mechanical royalties from

Spotify.     Eight Mile’s claim that it was somehow deceived into falsely believing that the

Compositions were licensed does not square with even its own allegations. If, as Eight Mile now

contends, only Eight Mile had the authority to license the Compositions, Eight Mile would know

whether such licenses were in place, and therefore could not have been deceived. In other words,

Eight Mile could not collect royalties on the Compositions from Spotify and at the same time not

know whether the Compositions were licensed to Spotify.

           Moreover, Eight Mile was not the exclusive licensor of the Compositions and relied on

agents, such as Kobalt, to administer its mechanical licensing in the US. Kobalt, for example,

received numerous NOIs by which Spotify obtained compulsory mechanical licenses to Eight Mile

Compositions; entered into an affiliate agreement with the Harry Fox Agency (“HFA”) that

allowed HFA to grant Spotify mechanical licenses to Eight Mile Compositions; and even claimed

many of those Compositions in connection with a settlement and release with Spotify. And in

2016, Kobalt executed a contract granting Spotify a mechanical license to any composition Kobalt

owns, controls, or administers—including the Compositions at issue. Kobalt further agreed to

indemnify Spotify for any third party claims relating to allegations like those asserted by Eight

Mile here.

       In short, this case is the culmination of a cynical strategy by Eight Mile to simultaneously

reap the benefits of Spotify’s streaming service while reserving the ability to claim that Spotify



                                                 8

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 8 of 13 PageID #: 684
was willfully infringing Eight Mile’s purported copyrights the entire time. Eight Mile goes so far

as to seek, as damages, the value of an equity interest in Spotify. That over-the-top damages theory

has absolutely no basis in law or fact. The Compositions were made available on Spotify’s service

because of conduct and representations by and on behalf of Eight Mile, and Eight Mile cannot now

invent a theory of damages that would—yet again—allow it to exploit the hard work of others.

       Congress recently passed legislation to protect companies like Spotify from precisely the

type of infringement claims made here. The Music Modernization Act (“MMA”) significantly

restricts the recovery available to copyright claimants who, like Eight Mile, sue digital streaming

services on or after January 1, 2018. Specifically, the MMA makes statutorily prescribed royalties

Eight Mile’s “sole and exclusive” remedy provided Spotify meets certain requirements following

the MMA’s enactment in October 2018.             Spotify met those requirements.     Eight Mile is

accordingly not entitled to any damages, much less the pie-in-the sky numbers it seeks.

       C.      ISSUES RESOLVED:

                  Subject Matter Jurisdiction

                  Personal Jurisdiction (resolved over Spotify’s objection)

                  Venue (resolved over Spotify’s objection)

       D.      ISSUES STILL IN DISPUTE:

                  Liability and Damages

       E.      INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

to FED. R. CIV. P. 26(a)(1) on or before 14 days from the entry of the case management order.




                                                  9

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 9 of 13 PageID #: 685
         F.    DISCOVERY:

               a.      Discovery is not stayed during dispositive motions, unless ordered by the

court.

               b.      Pre-trial proceedings, including discovery, shall be bifurcated between (1)

liability and the MMA and (2) damages. All discovery related to damages shall be stayed until the

Court resolves dispositive motions related to liability and the MMA, and shall not commence

unless claims remain following such resolution.

               c.      The parties shall complete all written discovery and depositions of all fact

witnesses relating to liability by April 1, 2021. The parties shall substantially complete the

production of documents relating to liability by October 1, 2020. Fact witness depositions shall

not commence until after the parties substantially complete document productions concerning

liability.

               d.      Local Rule 33.01(b) is expanded to allow 40 interrogatories, including

subparts. No motions concerning discovery are to be filed until after the parties have conferred in

good faith and, unable to resolve their differences, have scheduled and participated in a conference

telephone call with Judge Trauger.

         G.    MOTIONS TO AMEND: The parties shall file all Motions to Amend on or before

90 days after the Court’s Order denying Spotify’s Motion to Dismiss (or on or before July 1, 2020).

Should it decide to join Kobalt as a party, Spotify shall do so no later than June 1, 2020. Should

they decide to join HFA as a party, Plaintiffs shall do so no later than July 1, 2020.

         H.    DISCLOSURE OF EXPERTS: Plaintiffs shall identify and disclose initial expert

witnesses and expert reports regarding liability-related issues on or before January 4, 2021.

Defendant shall identify and disclose all initial expert witnesses and reports regarding liability-



                                                 10

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 10 of 13 PageID #: 686
related issues on or before February 18, 2021. Plaintiffs shall disclose rebuttal expert reports

regarding liability-related issues on or before March 15, 2021. Defendant shall disclose reply

expert reports regarding liability-related issues on or before April 8, 2021.

       I.      DEPOSITIONS OF EXPERT WITNESSES:                       The parties shall depose all

liability-related expert witnesses by May 13, 2021.

       J.      JOINT MEDIATION REPORT: The parties shall file a joint mediation report

on or before February 10, 2021.

       K.      DISPOSITIVE MOTIONS:               The parties shall file all dispositive motions

regarding liability and the MMA, including issues related to the constitutionality of the MMA, on

or before June 28, 2021. Responses to dispositive motions regarding liability shall be filed on or

before July 28, 2021. Optional replies may be filed on or before August 12, 2021. The parties

anticipate jointly seeking the Court’s approval for an agreed-upon enlargement of the 20-page

allotment for dispositive motion briefs given the number of issues that may be involved in their

respective motions for summary judgment. No motion for partial summary judgment shall be filed

except upon leave of court. Any party wishing to file such a motion shall first file a separate

motion that gives the justification for filing a partial summary judgment motion in terms of overall

economy of time and expense for the parties, counsel and the court.

       L.      ELECTRONIC DISCOVERY: The parties will be in discussion regarding

electronic discovery and hope to reach an agreement on how to conduct electronic discovery and

file a joint motion for entry of the Stipulated Order Regarding Discovery of ESI. In the absence

of an agreement, the default standards of Administrative Order No. 174-1 will apply. Any

agreement between the parties to address the topics provided by Administrative Order No. 174-1

must be reduced to writing, signed by counsel, and either filed as a stipulation of agreed-upon



                                                 11

   Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 11 of 13 PageID #: 687
electronic discovery procedures, or, if the parties request court approval, submitted as a proposed

agreed order with an accompanying motion for approval.

       M.        ESTIMATED TRIAL TIME: The parties expect the trial to last approximately

ten (10) days.


It is so ORDERED.

                                                           _______________________________
                                                           ALETA A. TRAUGER
                                                           U.S. District Judge


APPROVED FOR ENTRY:




 By: /s/ Richard S. Busch                         By: /s/ Aubrey B. Harwell III
 Richard S. Busch (TN Bar # 14594)                NEAL & HARWELL, PLC
 KING & BALLOW                                    Aubrey B. Harwell III (BPR #017394)
 315 Union Street, Suite 1100                     Marie T. Scott (BPR # 032771)
 Nashville, TN 37201                              1201 Demonbreun Street, Suite 1000
 Telephone: (615) 726-5422                        Nashville, Tennessee 37203
 Facsimile: (615) 726-5417                        Telephone: (615) 244-1713
 rbusch@kingballow.com                            Facsimile: (615) 726-0573
                                                  tharwell@nealharwell.com
 Attorney for Plaintiffs                          mscott@nealharwell.com


                                                  Allison Levine Stillman*
                                                  Matthew D. Ingber*
                                                  Rory K. Schneider*
                                                  MAYER BROWN LLP
                                                  1221 Avenue of the Americas
                                                  New York, NY 10020
                                                  Telephone: (212) 506-2500
                                                  mingber@mayerbrown.com
                                                  astillman@mayerbrown.com
                                                  rschneider@mayerbrown.com



                                                12

  Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 12 of 13 PageID #: 688
                                     Andrew J. Pincus*
                                     Archis A. Parasharami*
                                     MAYER BROWN LLP
                                     1999 K Street, N.W.
                                     Washington, D.C. 20006
                                     Telephone: (202) 263-3328
                                     apincus@mayerbrown.com
                                     aparasharami@mayerbrown.com

                                     Carey R. Ramos*
                                     Kathleen M. Sullivan*
                                     Cory Struble*
                                     QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
                                     51 Madison Avenue, 22nd Floor
                                     New York, NY 10010
                                     Telephone: (212) 895-2500
                                     kathleensullivan@quinnemanuel.com
                                     careyramos@quinnemanuel.com
                                     corystruble@quinnemanuel.com

                                     Thomas C. Rubin*
                                     QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
                                     600 University Street, Suite 2800
                                     Seattle, WA 98101
                                     Telephone: (206) 905-7000
                                     tomrubin@quinnemanuel.com

                                     Attorneys for Spotify USA Inc.




                                   13

Case 3:19-cv-00736 Document 89 Filed 05/12/20 Page 13 of 13 PageID #: 689
